 


109 HR 2619 IH: TRICARE Equity Act
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2619 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive copayments and deductibles for military personnel who qualify for TRICARE and use other health insurance as their primary form of coverage. 
 

1.Short titleThis Act may be cited as the TRICARE Equity Act.
2.Waiver of copayments and deductibles for certain members of uniformed services
(a)In generalAny member or former member of a uniformed service, or dependent of such a member, who is eligible for health benefits under the TRICARE program under chapter 55 of title 10, United States Code, and who has another insurance plan or program that provides primary coverage for health benefits shall not be required to pay any copayment or annual deductible under the TRICARE program.
(b)RegulationsThe Secretary of Defense shall prescribe regulations to carry out subsection (a).
(c)Effective dateSubsection (a) shall apply with respect to health benefits provided after the date of the enactment of this Act. 
 
